Howard Rathbun was convicted in the May- or’s court of Granville Ohio on the charge of unlawful possession of intoxicating liquor.
It seems that Rathbun occupied a room in a rooming house, and search was made of all the rooms of said house; but no liquor was found in Rathbun’s room. It was claimed that one of the officers making the search saw Rathbun throw a jug from the roof of the house in which he resided to an adjoining roof.
The conviction was affirmed by the Licking Common Pleas and by the Court of Appeals. In the Supreme Court, Rathbun contends that the liquor alleged to have been in his possession could not be attributed to the landlord or other occupants of the rooming house; and that the picking up of a jug for the purpose of throwing it away is not sufficient to warrant a conviction.